DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Objections
Claims 8-9 are objected to because of the following informalities:  they depend from canceled claim 6.  Appropriate correction is required. For the purpose of examination, they are interpreted to depend from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-16, 18, 20-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0329246 A1 (“Yu”) in view of US 2022/0053207 A1 (“Deshpande”) in further view of US 2021/0289209 A1 (“Lee”).
Regarding claim 1, Yu discloses a method of processing video data, comprising: determining, for a conversion between a visual media data of a video and a bitstream of the video (e.g. see encoder in Fig. 4 converting CU 102 from frames of video sequence to bitstream 422 and see decoder in Fig. 6 performing the reverse conversion), whether a temporal motion vector prediction coding mode is enabled for the visual media data (e.g. see sps_temporal_mvp_enabled_flag, slice_temporal_mvp_enabled_flag, e.g. see at least paragraph [0074]); and performing the conversion at least based on the determining (e.g. see encoder in Fig. 4 and decoder in Fig. 6 performing the encoding and decoding, respectively), wherein whether an indication indicating information related to a collocated reference picture associated with the visual media data (e.g. see collocated_from_l0_flag, e.g. see at least paragraph [0074]) is included in the bitstream is at least based on whether the temporal motion vector prediction coding mode is enabled for the visual media data (e.g. see if temporal motion information is enabled at the slice level, one syntax element, collocated_from_l0_flag, is then defined in the slice header, e.g. see at least paragraph [0074]).
Although Yu discloses wherein the temporal motion vector prediction coding mode is indicated (e.g. see sps_temporal_mvp_enabled_flag, slice_temporal_mvp_enabled_flag, e.g. see at least paragraph [0074]), it is noted Yu differs from the present invention in that it fails to particularly disclose by a picture level syntax element. Deshpande however, teaches wherein the temporal motion vector prediction coding mode is indicated by a picture level syntax element (e.g. see picture header in Table 27 showing pic_temporal_mvp_enabled_flag, e.g. see at least [0247]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Deshpande  before him/her, to modify the motion information storage for video coding and signaling of Yu with Deshpande in order to control coding at the picture level to improve coding efficiency. 
Further, although Yu discloses wherein a current block of the visual media data is divided into at least one sub-block (e.g. see at least sub-CUs, paragraph [0041]), and performing the conversion comprises: performing the conversion for the at least one sub-block (e.g. see encoder in Fig. 4 and decoder in Fig. 6 performing the encoding and decoding, respectively), it is noted Yu differs from the present invention in that it fails to particularly disclose performing the conversion comprises: generating a sub-block merge candidate list for the at least one subblock, and performing the conversion for the at least one sub-block at least based on the subblock merge candidate list, wherein the sub-block merge candidate list comprises one or more subblock- based temporal merging candidates in response to the temporal motion vector prediction coding mode and a subblock-based temporal motion vector prediction coding mode being enabled.  Lee however, teaches performing the conversion comprises: generating a sub-block merge candidate list for the at least one subblock (e.g. see at least subblock merge candidate list, paragraph [0229]), and performing the conversion for the at least one sub-block at least based on the subblock merge candidate list (e.g. see encoder in Fig. 1 and decoder in Fig. 2 performing the encoding and decoding, respectively), wherein the sub-block merge candidate list (e.g. see affine merge list may mean a sub-block-based merge list, e.g. see at least paragraph [0593]) comprises one or more subblock- based temporal merging candidates (e.g. see at least sub-block based temporal merge candidate, paragraph [0229]) in response to the temporal motion vector prediction coding mode (e.g. see slice_temporal_mvp_enabled_flag, e.g. see at least paragraphs [0615]-[0616]) and a subblock-based temporal motion vector prediction coding mode being enabled (e.g. see sps_sbtmvp_enabled_flag, e.g. see at least paragraphs [0607]-[0608]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu, Deshpande and Lee before him/her, to incorporate Lee into the motion information storage for video coding and signaling of Yu as modified by Deshpande in order to provide an image encoding/decoding method and apparatus capable of improving compression efficiency by deriving a subblock-based motion information and a recording medium in which a bitstream generated by the method or apparatus is stored.  
Regarding claim 2, Yu further discloses wherein the indication indicates from which reference picture list the collocated reference picture is derived (e.g. see collocated_from_l0_flag is used to indicate which list is to be used to identify the collocated picture, e.g. see at least paragraph [0074]).  
Regarding claim 3, Yu further discloses wherein the indication indicates a reference index of the collocated reference picture (e.g. see if the number of reference pictures in the identified list is more than one, collocated_ref_idx is used to identify which picture in the identified list is to be identified as the collocated picture, e.g. see at least paragraph [0074]).  
Regarding claim 4, Yu further discloses wherein the indication is included in the bitstream in response to the temporal motion vector prediction coding mode being enabled (e.g. see if temporal motion information is enabled at the slice level, one syntax element, collocated_from_l0_flag, is then defined in the slice header, e.g. see at least paragraph [0074]).  
Regarding claim 5, Yu further discloses wherein the indication is not included in the bitstream based on the temporal motion vector prediction coding mode being disabled (e.g. see if temporal motion information is enabled at the slice level, one syntax element, collocated_from_l0_flag, is then defined in the slice header, e.g. see at least paragraph [0074]).   
Regarding claim 8, Yu in view of Lee further teaches wherein a maximum number of candidates in the sub-block merge candidate list (Lee: e.g. see MaxNumSubblockMergeCand, e.g. see at least paragraphs [0615]-[0616]) depends on whether the temporal motion vector prediction coding mode is enabled (Lee: e.g. see slice_temporal_mvp_enabled_flag, e.g. see at least paragraphs [0615]-[0616]). The motivation above in the rejection of claim 6 applies here.  
Regarding claim 9, Yu in view of Lee further teaches wherein a maximum number of candidates in the sub-block merge candidate list (Lee: e.g. see MaxNumSubblockMergeCand, e.g. see at least paragraphs [0615]-[0616]) depends on whether a subblock-based temporal motion vector prediction coding mode is enabled (Lee: e.g. see sps_sbtmvp_enabled_flag, e.g. see at least paragraphs [0614]-[0616]).  The motivation above in the rejection of claim 6 applies here.  
Regarding claim 10, Yu further discloses wherein the conversion comprises encoding the visual media data into the bitstream (e.g. see encoder in Fig. 4 converting CU 102 from frames of video sequence to bitstream 422).  
Regarding claim 11, Yu further discloses wherein the conversion comprises decoding the visual media data from the bitstream (e.g. see encoder in Fig. 4 converting CU 102 from frames of video sequence to bitstream 422 and see decoder in Fig. 6 performing the reverse conversion).  
	Regarding claims 12-16, 18, 20-24, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 8-9 of the Remarks that the “the sub-block merge candidate list comprising one or more subblock-based temporal merging candidates in response to the temporal motion vector prediction coding mode and a subblock-based temporal motion vector prediction coding mode being enabled” is not disclosed because Lee merely teaches defining “the affine merge list being dependent on the sub-block-base motion vector prediction and the affine mode.”
However, the examiner respectfully disagrees. It is noted that at least paragraph [0593] of Lee teaches that affine merge list may mean a sub-block-based merge list. Thus, the limitations are met in the broadest reasonable sense. 
Applicant’s arguments with respect to claim(s) 1 on pages 7-8 of the Remarks regarding the limitations “wherein the temporal motion vector prediction coding mode is indicated by a picture level syntax element” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang, US 20210266560 A1, discloses METHOD FOR PREDICTING SUBBLOCK-BASED TEMPORAL MOTION VECTOR AND APPARATUS THEREFOR
Jang et al., US 20210219001 A1, discloses SYNTAX DESIGN METHOD AND APPARATUS FOR PERFORMING CODING BY USING SYNTAX
Jang, US 20210136363 A1, discloses INTER-PREDICTION METHOD FOR TEMPORAL MOTION INFORMATION PREDICTION IN SUB-BLOCK UNIT, AND DEVICE THEREFOR
Hannuksela, US 20200228827 A1, discloses METHOD AND APPARATUS FOR VIDEO CODING
Yu et al., US 20190273937 A1, discloses System And Method Of Motion Information Storage For Video Coding And Signaling
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485